DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi et al (US 5,438,223).
Regarding claim 1, Higashi (Figs. 6A and 8) discloses a terminal structure, comprising: a wiring layer 8; a protective insulation layer (combining 1 and 5, column 7, lines 36-40) that covers the wiring layer; an open portion that extends through the protective insulation layer in a thickness- wise direction to expose part of an upper surface of the wiring layer 8; and a connection terminal 4 formed on the wiring layer exposed from the open portion, wherein: the open portion includes a wall surface 2 extending downward from an upper surface of the protective insulation layer, a depression (concave portion of 4 in layer 5) depressed into the protective insulation layer from the wall surface 2 toward an outer side of the open portion, and a projection 5 formed under the depression, continuously with the depression, and projected from the depression into the open portion further inward than the wall surface in a plan view; and the depression is filled with the connection terminal 4 (column 7, lines 58-65).
Regarding claims 2-8, and 10-12, Higashi (Figs. 6A and 8) further discloses: the open portion has a first opening width at an open end located at an upper end of the wall surface 2 and a second opening width at the depression, and the second opening width is set to be larger than or equal to the first opening width; the open portion has a third opening width at the projection 5, and the third opening width is set as a smallest opening width of the open portion; the depression includes an innermost end (see Fig. 6A reproduced below) that is a deepest part of the depression, and an inner surface (see Fig. 6A reproduced below) extending from a lower end of the wall surface 2 toward the outer side of the open portion to the innermost end, the projection 5 includes a projection end (see Fig. 6A reproduced below)  located further inward of the open portion than the lower end of the wall surface 2 in a plan view, and an inclined surface (see Fig. 6A reproduced below) extending from the innermost end to the projection end, and an interior angle (approximate 90⁰ in Fig. 8)  between the wall surface 2 and the inner surface is larger than an interior angle (acute angle) between the inner surface and the inclined surface; the projection 5 includes a lower surface continuous with the projection end, and the interior angle between the inner surface and the inclined surface is larger than an interior angle (close to zero degree, see Fig. 6A) between the inclined surface and the lower surface of the projection 5; the wall surface 2 is inclined from the upper surface of the protective insulation layer toward the depression so as to approach a planar center of the open portion (Fig. 6A); the depression includes an innermost end (see Fig. 6A reproduced below) that is a deepest part of the depression, and an inner surface (see Fig. 6A reproduced below) extending from a lower end of the wall surface 2 toward the outer side of the open portion to the innermost end, the projection 5 includes a projection end (see Fig. 6A reproduced below) located further inward in the open portion than the lower end of the wall surface 2 in a plan view, an inclined surface (see Fig. 6A reproduced below) extending from the innermost end to the projection end, and a lower surface continuous with the projection end, and an interior angle between the inner surface and the inclined surface is larger than an interior angle (close to zero degree, see Fig. 6A) between the inclined surface and the lower surface of the projection 5; the wall surface 2 is inclined from the upper surface of the protective insulation layer toward the depression so as to approach a planar center of the open portion (Fig. 6A); the connection terminal includes a via wiring 4 formed in the open portion; the connection terminal includes a via wiring 4 that fills the open portion, and a rod-shaped terminal (protruding portion of 4 above the insulating layer) projecting upward from the upper surface of the protective insulation layer; and a wiring substrate 
comprising the terminal structure (Fig. 8).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner most end)][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Projection end)][AltContent: textbox (Inclined surface)]
    PNG
    media_image1.png
    221
    368
    media_image1.png
    Greyscale

	


Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al (US 10,529,662).
Regarding claim 1, Briggs (Figs. 1A and 2) discloses a terminal structure, comprising: a wiring layer 115; a protective insulation layer 120 that covers the wiring layer; an open portion that extends through the protective insulation layer in a thickness- wise direction to expose part of an upper surface of the wiring layer 115; and a connection terminal 125 (column 6, lines 20-25) formed on the wiring layer 115 exposed from the open portion, wherein: the open portion includes a wall surface 131 extending downward from an upper surface of the protective insulation layer, a depression 135 depressed into the protective insulation layer from the wall surface toward an outer side of the open portion, and a projection (corresponding to sidewall and bottom surfaces of 120 located at via portion 140) formed under the depression, continuously with the depression, and projected from the depression into the open portion further inward than the wall surface in a plan view; and the depression is filled with the connection terminal 125.
Regarding claims 10 and 12, , Briggs (Figs. 1A and 2) further discloses: the connection terminal includes a via wiring 125 formed in the open portion; and a wiring substrate (Fig. 2, BEOL, column 6, lines 17-19) comprising the terminal structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (US 10,529,662) in view of Shimodaira (US 2017/0179012).
Briggs does not disclose the wiring layer includes a recess formed in the upper surface of the wiring layer and connected with the open portion, the recess exposes a lower surface of the projection, and the recess is filled with the connection terminal.
However, Shimodaira (Fig. 7) teaches a terminal structure comprising: a wiring layer 44 includes a recess 44C formed in the upper surface of the wiring layer and connected with the open portion 60X, the recess exposes a lower surface of the projection 60T, and the recess is filled with the connection terminal 71.  Accordingly, it would have been obvious to modify the terminal structure of Briggs by forming the wiring layer including a recess with a structure as set forth above in order to increase the connection strength between the wiring layer and the connection terminal, as taught by Shimodaira ([0062]).
Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2007/0123032).
Regarding claim 1, Yamazaki (Fig. 1) discloses a terminal structure, comprising: a wiring layer 14; a protective insulation layer (combining 15, 16, 21) that covers the wiring layer; an open portion that extends through the protective insulation layer in a thickness- wise direction to expose part of an upper surface of the wiring layer 14; and a connection terminal 26 formed on the wiring layer exposed from the open portion, wherein: the open portion includes a wall surface 22 extending downward from an upper surface of the protective insulation layer, a depression 24 depressed into the protective insulation layer from the wall surface toward an outer side of the open portion, and a projection (not labeled) formed under the depression 24, continuously with the depression, and projected from the depression into the open portion; and the depression is filled with the connection terminal 26.
Yamazaki does not disclose the projection projected further inward than the wall surface in a plan view.
However, Yamazaki further discloses that the projection projected from the depression 24 can be determined based on time interval, etch rate and thickness of the interlevel insulation layer ([0035]).  Accordingly, it would have been obvious to form the projection projected from the depression into the open portion further inward than the wall surface because the length of the projection can be controlled by adjusting time interval, etch rate and thickness of the interlevel insulation layer.
Regarding claims 2-3, 10 and 12, Yamazaki (Fig. 1) further discloses: the open portion has a first opening width 22 at an open end located at an upper end of the wall surface and a second opening width at the depression 24, and the second opening width is set to be larger than or equal to the first opening width; the open portion has a third opening width at the projection, and the third opening width is set as a smallest opening width of the open portion; the connection terminal includes a via wiring 26 formed in the open portion; and a wiring substrate comprising the terminal structure (Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 20070123032) in view of Shimodaira (US 2017/0179012).
Yamazaki does not disclose the wiring layer includes a recess formed in the upper surface of the wiring layer and connected with the open portion, the recess exposes a lower surface of the projection, and the recess is filled with the connection terminal.
However, Shimodaira (Fig. 7) teaches a terminal structure comprising: a wiring layer 44 includes a recess 44C formed in the upper surface of the wiring layer and connected with the open portion 60X, the recess exposes a lower surface of the projection 60T, and the recess is filled with the connection terminal 71.  Accordingly, it would have been obvious to modify the terminal structure of Yamazaki by forming the wiring layer including a recess with a structure as set forth above in order to increase the connection strength between the wiring layer and the connection terminal, as taught by Shimodaira ([0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817